Exhibit 10.8

Execution Version

TRADEMARK LICENSE AGREEMENT

THIS TRADEMARK LICENSE AGREEMENT (“Agreement”) dated as of February 11, 2015
(the “Effective Date”), is made by and between NiSource Corporate Services
Company, a Delaware corporation (“Licensor”), and Columbia Pipeline Group
Services Company, a Delaware corporation (“Licensee”).

WHEREAS, as of the Effective Date, NiSource Inc., a Delaware corporation and the
ultimate parent of Licensor and Licensee (“NiSource”), is, through the
subsidiaries of Columbia Pipeline Group, Inc., a Delaware corporation (“CPG”),
engaged in the natural gas pipeline, midstream and storage business;

WHEREAS, in connection with the initial public offering of certain units of
Columbia Pipeline Partners LP, a Delaware limited partnership (the “MLP”),
Columbia Energy Group, a Delaware corporation, CPP GP LLC, a Delaware limited
liability company (“CPP”), CPG and the MLP have entered into that certain
Omnibus Agreement, dated February 11, 2015 (the “Omnibus Agreement”);

WHEREAS, Licensor has the right to license the Licensed Marks (as that term is
defined herein) in accordance with the terms and conditions of this Agreement;
and

WHEREAS, Licensee wishes to acquire a license to use the Licensed Marks on the
terms and conditions set forth herein, and Licensor is willing to grant such a
license pursuant to the terms set forth herein.

NOW THEREFORE, in view of the following mutual covenants, and for other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

(a) “Affiliates” means (i) with respect to Licensor, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with Licensor, excluding CPG and any
other Person that directly or indirectly through one or more intermediaries is
Controlled by CPG; (ii) with respect to Licensee, any Person that directly or
indirectly through one or more intermediaries is Controlled by CPG; (iii) with
respect to any other Person, any other Person that directly or indirectly
through one or more intermediaries Controls, is Controlled by or is under common
Control with such first Person.

(b) “Business Day” means any day other than a Saturday, a Sunday or a holiday on
which banking institutions in the State of New York are closed.

(c) “Control” means, as to any Person, the direct or indirect power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities, by contract or otherwise; and the terms
“Controlled by” and “under common Control” have correlative meanings.

(d) “Dispute” means any dispute, controversy or claim arising out of or relating
to this Agreement, or the validity, interpretation, breach or termination of
this Agreement.

(e) “Licensed Marks” means the trademarks, trade names, logos and/or service
marks and any associated or related marks or other indicia of origin, whether
registered or unregistered, owned by Licensor or any of its Affiliates and
containing the term “COLUMBIA,” including the registrations and registration
application which include the mark “COLUMBIA” as more fully identified in
Schedule A.

(f) “Licensed Services” means such services and lines of business, including
transportation (through pipelines or by truck), gathering, processing and
storage of natural gas and oil (including crude oil) and related services, as
are conducted on the date hereof by CPG or any of its Subsidiaries.

(g) “Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, joint-stock
company, entity, association or governmental authority.

(h) “Territory” means the United States of America and its territories.



--------------------------------------------------------------------------------

(i) “Subsidiary” means, when used with reference to any Person, any corporation
or other organization whether incorporated or unincorporated of which at least a
majority of the securities or interests having by the terms thereof ordinary
voting power to elect at least a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or Controlled by such Person;
provided, however, that no corporation or other organization that is not
directly or indirectly wholly-owned by any other Person shall be a Subsidiary of
such other Person unless such other Person Controls, or has the right, power or
ability to Control, that Person. After the spin-off of CPG from NiSource (if
such spin-off occurs), NiSource and CPG shall not be deemed to be under common
Control for purposes hereof due solely to the fact that NiSource and CPG have
common stockholders.

2. License Grant. Licensor, on behalf of itself and its Affiliates, hereby
grants to Licensee and its Affiliates (but only for so long as any such entity
is an Affiliate of Licensee) a royalty-free, perpetual (except to the extent
this Agreement is terminated under Section 8), exclusive (including as to
Licensor and its Affiliates) license for Licensee and its Affiliates (whether
existing now or in the future) to use, within the Territory, the Licensed Marks
in connection with the Licensed Services and the marketing and promotion thereof
during the term of this Agreement (the “License”). Licensee must further follow
the guidelines regarding use as provided by Licensor in writing from time to
time. Licensee and its Affiliates shall not have the right to grant sublicenses
under the License without the prior written permission of Licensor, except that
(a) Licensee and its Affiliates may grant sublicenses under the License to any a
joint venture in which Licensee or one of its Affiliates owns at least a
twenty-five percent (25%) interest and (b) Licensee and its Affiliates shall
have the right to have third-party providers create packaging and/or other
promotional, advertising or other materials on their behalf, as long as those
materials comply with Section 3. Licensee shall be responsible for the
performance by its Affiliates and any sublicensees of the obligations under this
Agreement, and any breach of any covenant, condition or restriction of this
Agreement by any such Affiliate or sublicensee shall be deemed to be a breach by
Licensee. Licensor shall be designated as a third party beneficiary of in any
sublicense.

3. Quality Control. Licensee and its Affiliates shall use the Licensed Marks
solely in connection with the conduct and operation of their respective business
and in a manner conforming at a minimum to the quality standards observed by CPG
in connection with its natural gas pipeline, midstream and storage business
immediately prior to the Effective Date. Licensor shall have the right, upon
prior written request, to inspect and review from time to time the services and
related materials covered by the License for compliance with such quality
standards. Such inspection and review shall not interfere unreasonably with the
business and operations of Licensee. In addition, upon request by Licensor,
Licensee will supply Licensor with specimens of use of the Licensed Marks.
Licensee shall use the registered Licensed Marks with appropriate statutory
notices.

4. Ownership and Retained Rights. Licensee acknowledges that, as between
Licensor and Licensee, Licensor is the sole and exclusive owner of the Licensed
Marks and any derivatives therefrom containing the word “Columbia” or any other
element confusingly similar to any element of the Licensed Marks; provided that
each of Licensor and Licensee acknowledges and agrees that Licensor shall not
have any rights to Licensee’s or its Affiliates’ trade names or company names.
Licensee, on behalf of itself and its Affiliates, hereby assigns to Licensor any
and all goodwill that may vest in Licensee or its Affiliates as a consequence of
its activities under this Agreement which shall in any event inure to the sole
and exclusive benefit of Licensor. Licensee shall not at any time contest,
directly or indirectly, Licensor’s exclusive ownership of and right to the
Licensed Marks except to the extent of Licensee’s rights under this Agreement,
or aid or encourage others to do so. Neither Licensee nor its Affiliates shall
adopt or use any variation of any registered Licensed Mark, without Licensor’s
prior written consent. Neither Licensee nor its Affiliates shall apply for
registration of the Licensed Marks or any confusingly similar mark or logo. This
Agreement shall not give Licensee or its Affiliates any right, title or interest
in the Licensed Marks other than the right to use the Licensed Marks in
accordance with this Agreement. Licensee acknowledges that all rights not
specifically granted herein are reserved by Licensor. Licensee agrees, on behalf
of itself and its Affiliates, to execute and deliver to Licensor such
assignments and other documentation as Licensor may reasonably request in order
to evidence, perfect and maintain Licensor’s rights in and to the Licensed
Marks.

5. Enforcement.

(a) Each party shall provide written notice to the other party of any
third-party acts of infringement, unfair competition or other violation of
rights in the Licensed Marks of which such party becomes aware (collectively,
“Infringement”).

 

2



--------------------------------------------------------------------------------

(b) Except as provided in Section 5(c) below, Licensee shall be solely
responsible for and retain the legal right to bring a legal action for
Infringement of the Licensed Marks within the scope of the exclusive License
granted hereunder. Within ninety (90) days of any such written notice, Licensee
shall have a right to bring a legal action against the alleged infringer or
negotiate the cessation of such Infringement, funding such litigation subject to
the adjustment of expenses discussed below. Licensee shall have the right to sue
and recover for past, present and future damages incurred by both Licensor and
Licensee. Licensee shall have the right and option to name Licensor as a party
plaintiff in such suit, and shall seek any damages incurred as a result of such
Infringement. Any amount awarded or paid as a result of such legal action shall
be first allocated in reimbursement of any costs and expenses incurred by
Licensee in pursuing such action, with any remaining amounts to be paid to
Licensor and Licensee based on the amount of damages caused by the Infringement
as found by the court or arbitration panel or as agreed to through settlement,
with all damages for uses of the Licensed Marks for Licensed Services in the
Territory being paid to Licensee and the remainder of the damages being paid to
Licensor. Licensor shall have the right to employ separate counsel and
participate in the prosecution of the Infringement cause of action at its sole
cost.

(c) In the event that Licensee fails to file an Infringement suit or negotiate
cessation of the Infringement within the ninety (90)-day period set forth in
Section 5(b) or fails to diligently prosecute such Infringement suit thereafter,
then Licensor shall have the right to prosecute such Infringement. Effective
upon written notice of such intent from Licensor, Licensee hereby assigns such
cause of action to Licensor, including the right to sue for injunctive relief
and damages. Licensor shall then have the right to sue such alleged infringer(s)
and recover past, present and future damages incurred by both Licensor and
Licensee. Licensor shall have the right and option to name Licensee as a party
plaintiff in such suit. Any amount awarded or paid as a result of such legal
action shall be the property of Licensor.

(d) Each party shall reasonably cooperate with the other party in the
prosecution of any Infringement action, whether under Section 5(b) or 5(c),
provided that the prosecuting party reimburses the other party’s reasonable,
out-of-pocket costs for such cooperation.

(e) Upon request, Licensee will assist Licensor, at Licensor’s expense, in
pursuing formal registrations for the Licensed Marks. If Licensee wishes to have
an additional application filed for a Licensed Mark, Licensor will do so upon
Licensee’s reasonable request and at Licensee’s expense.

6. No Implied Duty to Exploit. Licensor agrees that neither Licensee nor its
Affiliates have any implied obligation to use any level of effort to market the
Licensed Services or exploit the Licensed Marks. In addition, Licensor agrees
that Licensor has received consideration ancillary to this Agreement in the
Omnibus Agreement and such consideration satisfies all consideration to meet any
implied obligation of Licensee to exploit the Licensed Services or Licensed
Marks licensed exclusively hereunder.

7. Term. The term of this Agreement shall be perpetual.

8. Termination. This Agreement may be terminated only by mutual written
agreement of Licensor and Licensee. The provisions of Sections 8 and Sections 11
– 18 shall survive any termination of this Agreement for any reason.

9. Representations and Warranties. Licensor warrants that Licensor has the full
right, power, and authority to enter into this Agreement and to perform the
obligations and grant the License set forth herein, and that there are no
agreements, assignments, or encumbrances in existence that are inconsistent with
the provisions of this Agreement. Except as expressly set forth in this
Section 9, the Licensed Marks are provided “as is, where is” with no other
warranties, whether express or implied.

10. Licensor Indemnification. Licensor shall promptly indemnify and hold
harmless Licensee and each of its Affiliates, directors, officers, employees,
agents, representatives, customers, advisors, successors and assigns
(collectively, “Indemnified Parties”) from and against any and all costs,
expenses, claims, demands, causes of action, damages, reasonable attorneys’ fees
and judgments (“Losses”) relating to or arising out of an allegation that
Licensor’s or its Affiliates’ use of the Licensed Marks other than as authorized
hereunder (a) infringes the intellectual property rights of any third party in
the Territory or (b) constitutes unfair competition in the Territory.

 

3



--------------------------------------------------------------------------------

11. Licensee Indemnification. Licensee shall promptly indemnify and hold
harmless Licensor and its Indemnified Parties from and against any and all
Losses relating to or arising out of conduct of the business associated with the
Licensed Marks including the delivery of Licensed Services, or an allegation
that Licensee’s or its Affiliates’ use of the Licensed Marks other than as
authorized hereunder (a) infringes the intellectual property rights of any third
party in the Territory or (b) constitutes unfair competition in the Territory.

12. Injunctive Relief. Licensee acknowledges that (a) money damages may not be a
sufficient remedy for any breach of the License by Licensee or its Affiliates,
and (b) Licensor may suffer irreparable harm in the event of such a breach.
Accordingly, Licensor shall be entitled to seek equitable relief (including,
without limitation, a temporary restraining order, a temporary or permanent
injunction, or specific performance, as applicable) as a remedy for any such
breach and shall not be required to post any bond or other surety in connection
therewith. Any such equitable remedies shall not be deemed to be the exclusive
remedies for a breach by Licensee of this Agreement but shall be in addition to
all other remedies available to Licensor under this Agreement or at law or in
equity.

13. Entire Understanding; Severability; No Other Representations. This Agreement
and the documents referenced herein contain the entire understanding of the
parties with respect to its subject matter. This Agreement shall not be modified
or amended except in writing signed by the parties hereto and specifically
referring to this Agreement. Wherever possible, each provision hereof shall be
construed in a manner as to be effective and valid under applicable law, but in
case any one or more of the provisions contained herein shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such provision
shall be ineffective to the extent, but only to the extent of such invalidity,
illegality or unenforceability without invalidating the remainder of such
invalid, illegal or unenforceable provision or provisions or any other provision
of this Agreement, unless such a construction would be unreasonable. The parties
to this Agreement have not made or relied upon any representations not contained
herein.

14. Assignability. Licensee shall not assign this Agreement or its rights
hereunder without the prior written consent of Licensor, which consent shall not
be unreasonably withheld, conditioned or delayed; provided that Licensee may,
without the prior written consent of Licensor, assign this Agreement or any
rights hereunder to (a) an Affiliate or (b) a successor due to a merger,
acquisition, divestment, consolidation or corporate reorganization. A change of
control of Licensee shall not be considered an assignment or transfer of this
Agreement. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.

15. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws (as opposed to the
conflicts of law provisions) of the State of Delaware. Each of the parties on
behalf of itself and its Affiliates hereby irrevocably: (a) submits in any
Dispute to the exclusive jurisdiction of the United States District Court for
the Northern District of Illinois and the jurisdiction of any court of the State
of Illinois located in Chicago, Illinois, (b) waives any and all objections to
jurisdiction that it may have under the laws of the State of Illinois or the
United States, (c) agrees that service of any process, summons, notice or
document by U.S. registered mail to its respective address set forth in
Section 16 below shall be effective service of process for any litigation
brought against it in any such court and (d) UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN CONNECTION WITH ANY DISPUTE (AS DEFINED HEREIN).

16. Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by e-mail to such party. Notice given by
personal delivery or mail will be effective upon actual receipt. Notice given by
e-mail will be effective upon actual receipt if received during the recipient’s
normal business hours or at the beginning of the recipient’s next Business Day
after receipt if not received during the recipient’s normal business hours. All
notices to be sent to a party pursuant to this Agreement will be sent to or made
at the address set forth below or at such other address as such party may
stipulate to the other party in the manner provided in this Section 16.

If to Licensor:

NiSource Corporate Services Company

Attention: Carrie J. Hightman

 

4



--------------------------------------------------------------------------------

801 E. 86th Avenue

Merrillville, IN 46410

Email: chightman@nisource.com

If to Licensee:

Columbia Pipeline Group Services Company

Attention: Robert E. Smith

5151 San Felipe St., Suite 2500

Houston, TX 77056

Email: robertsmith@nisource.com

With a copy to:

Columbia Pipeline Group, Inc.

Attention: Robert E. Smith

5151 San Felipe St., Suite 2500

Houston, TX 77056

Email: robertsmith@nisource.com

And with a copy to:

CPP GP LLC

Attention: Robert E. Smith

5151 San Felipe St., Suite 2500

Houston, TX 77056

Email: robertsmith@nisource.com

17. Waiver. The failure of either party to enforce, or the delay by either party
in enforcing, any of its rights under this Agreement shall not prejudice or
affect its rights hereunder. No waiver of any breach of this Agreement shall
operate as a waiver of any other or subsequent breach, and no waiver shall be
effective unless made in writing.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original instrument, but both of which shall be considered
one and the same agreement, and shall become binding when the counterparts have
been signed by and delivered to each of the parties hereto. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or.pdf
shall be as effective as delivery of a manually executed counterpart to this
Agreement.

(Signature page follows.)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date set forth above.

 

LICENSOR LICENSEE NiSource Corporate Services Company Columbia Pipeline Group
Services Company By: /s/ Stephen P. Smith By: /s/ Glen Kettering Name: Stephen
P. Smith Name: Glen Kettering

Its: Executive Vice President and Chief Financial Officer Its: President and
Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

SCHEDULE A

Licensed Marks

 

COLUMBIA & Design Registration No. 2,414,788 COLUMBIA GAS Registration No.
1,293,317 COLUMBIA GAS Registration No. 4,132,561 COLUMBIA GAS & Design
Registration No. 2,380,073 COLUMBIA Common law trademark